Citation Nr: 1039964	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  05-06 436A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES


1.  Entitlement to an increased rating for anterior cruciate 
ligament (ACL) deficiency, left knee, currently evaluated as 
20 percent disabling.  

2.  Entitlement to service connection for a back disorder, 
claimed as secondary to the Veteran's service-connected left knee 
disability.  

3.  Entitlement to a total disability rating based upon 
individual unemployability based upon service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to September 
1990.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the Columbia, 
South Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the benefits sought on appeal.  The 
Veteran appealed that decision to the Board, and the case was 
referred to the Board for appellate review.  

In October 2007, the Veteran testified at a Travel Board hearing 
before the Undersigned.  A transcript of that hearing is of 
record and associated with the claims folder.  

In December 2007, Board remanded the instant claims for further 
development.  In October 2008, the Board again remanded the claim 
for further development.  

The issue of a TDIU being remanded is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  ACL deficiency, left knee is productive of no more than 
moderate instability.  

2.  Throughout the appeals period, DJD of the left knee was 
productive of complaints of pain, but there is no evidence of 
flexion limited by more than 45 degrees and extension limited by 
no more than 15 degrees.  

3.  A chronic disability of the back was not shown in service or 
until several years thereafter; and, the most competent and 
credible evidence of record is against the finding that the 
Veteran's current back disorder is not due to or aggravated by 
her service-connected left knee disability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for ACL 
deficiency, left knee have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 
4.45, 4.59, 4.71a, DC 5257 (2010).  

2.  The criteria for a separate rating of 10 percent, and no 
more, for flexion of the left knee have been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, DCs 5003, 5260 (2010).  

3.  The criteria for a separate rating of 20 percent, and no 
more, for extension of the left knee have been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, DCs 5003, 5261 (2010).  

4.  A back disorder is not due to or the result of active service 
and is not proximately due to, the result of, or aggravated by a 
Veteran's service-connected left knee disability.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

As to the claim for an increased rating for ACL deficiency, left 
knee, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in June 2004.  The notice letter for service 
connection for a back disorder, secondary to the Veteran's 
service-connected left knee disability was sent to the Veteran in 
November 2005.  The letters fully addressed all notice elements 
and were sent prior to the initial RO decision in this matter.  
They informed him of what evidence was required to substantiate 
the claims and of his and VA's respective duties for obtaining 
evidence.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as to 
both timing and content.  

With respect to the Dingess requirements, in March 2006, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issues on 
appeal.  

With these letters, the RO effectively satisfied the notice 
requirements with respect to the issue on appeal, which was 
subsequently readjuciated in a June 2010 supplemental statement 
of the case.  Under these circumstances, the Board finds that 
adequate notice was provided to the Veteran prior to the transfer 
and certification of his case to the Board.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, such 
as an statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent VA 
treatment records, and providing an examination when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The 
RO associated the Veteran's service treatment, private, and VA 
treatment records with the claims file.  Neither the Veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that have not 
been obtained.


The Veteran was also afforded VA examinations in July 2004, 
October 2005, January 2008, and March 2009 for the purpose of 
determining the nature and severity of his left knee disability.  
On appeal, the Board remanded this issue for, among other things, 
a more recent and comprehensive examination, which examination 
was performed March 2009.  There is no objective evidence 
indicating that there has been a material change in the severity 
of the Veteran's left knee since the March 2009 VA examination.  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise adequate 
examination was conducted.  VAOPGCPREC 11-95.  The Board finds 
the above VA examination reports to be thorough and adequate upon 
which to base a decision with regard to the Veteran's claim.  The 
VA examiners personally interviewed and examined the Veteran, 
including eliciting a history from the Veteran, and provided the 
information necessary to evaluate the Veteran's disability under 
the applicable rating criteria.

The January 2008 and March 2009 VA examinations with an 
April 2009 addendum, also were obtained for the purpose of 
ascertaining the etiology of her back disorder.  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the March 2009 VA opinion obtained in this case, 
along with its April 2009 addendum, is more than adequate, as it 
is predicated on a full reading of the private and VA medical 
records in the Veteran's claims file.  It considers all of the 
pertinent evidence of record, to include a July 2007 VA 
gynecological report, earlier VA examination reports, and the 
statements of the appellant, and provides a complete rationale 
for the opinion stated, relying on and citing to the records 
reviewed.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  

The Veteran was also offered a Travel Board hearing, which was 
held in October 2006.   In Bryant v. Shinseki, 23 Vet. App. 488 
(2010), the Court recently held that 38 C.F.R. 3.103(c)(2) (2010) 
requires that the RO Decision Review Officer/Veterans Law Judge 
who chairs a hearing fulfill two duties to comply with the above 
the regulation.  These duties consist of (1) the duty to fully 
explain the issues and (2) the duty to suggest the submission of 
evidence that may have been overlooked.  Here, during the 
hearing, the VLJ noted the issues on appeal, and accepted 
additional evidence that was not previously before the Board.   

Further, neither the Veteran nor her representative has asserted 
that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has 
identified any prejudice in the conduct of the RO/Board hearing.  
By contrast, the hearing focused on the element(s) necessary to 
substantiate the claim and the Veteran, through her testimony, 
demonstrated that she had actual knowledge of the elements 
necessary to substantiate her claim for benefits.  As such, the 
Board finds that, consistent with Bryant, DRO/VLJ complied with 
the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board 
can adjudicate the claims based on the current record.

In view of the foregoing, the Board finds no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claim. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Increased Rating 

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service. The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991). Where a veteran appeals the denial of a claim 
for an increased disability rating for a disability for which 
service connection was in effect before she filed the claim for 
increase, the present level of the veteran's disability is the 
primary concern, and past medical reports should not be given 
precedence over current medical findings.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994).  However, where VA's adjudication of 
the claim for increase is lengthy and factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms which would warrant different ratings, 
different or "staged" ratings may be assigned for such different 
periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage and the functional loss 
with respect to all of these elements.  In evaluating 
disabilities of the musculoskeletal system, it is necessary to 
consider, along with the schedular criteria, functional loss due 
to flare-ups of pain, fatigability, incoordination, pain on 
movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated innervations, 
or other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on 
movement, swelling, deformity or atrophy of disuse as well as 
instability of station, disturbance of locomotion, interference 
with sitting, standing and weight bearing are relevant 
considerations for determination of joint disabilities.  38 
C.F.R. § 4.45.  Painful, unstable, or misaligned joints due to a 
healed injury are entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59.

When all of the evidence is assembled, VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence of record.  Indeed, 
the Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

By rating decision of August 1991, service connection for ACL 
deficiency, left knee was granted.  A 10 percent rating was 
awarded, effective September 1990.  By rating decision of 
February 2000, the 10 percent rating was increased to 20 percent, 
effective December 1999.  The 20 percent rating for recurrent 
subluxation or lateral instability of the knee has been in effect 
since that time.  

The Veteran filed a claim for an increased rating in November 
2004.  She claims that her ACL deficiency, left knee, is more 
severe than the current rating reflects.  She complains of pain, 
swelling and tenderness of the left knee.

A review of the record shows that the Veteran was seen at 
Providence Hospital, Northeast in August 2003 in the emergency 
room with complaints of left knee pain.  She complained of left 
knee pain and the inability to bear weight on the extremity.  
Physical examination of the left knee showed tenderness and left 
knee effusion.  The gait was not tested due to the pain 
complained of in the left knee.  Neurological testing showed 
sensation and motor were intact.  There was no vascular 
compromise.  The clinical impression was left knee pain.  She was 
given pain medication, a weak knee immobilizer, and crutches to 
walk.  She was instructed to follow-up with the VA or the 
orthopedic clinic at the hospital.  

VA outpatient treatment records from July 2003 to March 2004 were 
obtained and associated with the claims folder.  A magnetic 
resonance imaging (MRI) was performed in July 2003.  The scan of 
the left knee was negative.  X-rays of the left knee taken at 
that time showed no fracture, dislocation, or focal bony 
destruction.  In September 2003, a physical examination revealed 
independent ambulatory without devices or deviations.  She had 
4/5 strength to bilateral knee.  There was no genu valgus/varus, 
no leg length discrepancy, full range of motion, no Baker's cyst, 
and no apprehension test.  The collateral and cruciate ligaments 
were stable.  The assessment was that it may be early 
degenerative joint disease (DJD).  In March 2004, she was seen 
for pain and swelling of the left knee.  She had an appointment 
with rehabilitation and was recommended a thermaskin brace for 
her left knee and no other treatment.  

The Veteran underwent a VA examination in July 2004.  She 
complained of continued pain, swelling, and stiffness in the left 
knee.  She had not had any injections of the knee.  She had 
physical therapy in the past, but at the time of the examination, 
was no longer taking any.  She wore a knee brace of the left knee 
for stability.  Her main complaint was pain which had become more 
severe and more chronic, mostly to the anterior aspect of the 
knee and also posteriorly.  She complained of stiffness and 
swelling, but no heat or redness.  She complained of instability 
episodes approximately twice a year.  There was no locking.  
Repetitive use gave her increased pain.  She also stated that she 
had flare-ups whenever she had increased activity or when the 
weather was cold.  At the time of the examination, she was 
employed as a teacher.  She stated that her occupation was 
affected by her left knee because she was required to do a lot of 
standing, and she had to deal with aggressive children and her 
knee would get injured when she had to restrain them.  She stated 
that she was not going to return to her teaching job because of 
her knee condition.  She also stated that she was affected at 
home by housework any time she had to squat, bend, or kneel.  She 
was no longer able to jog for recreation.  

Physical examination of the left knee showed range of motion from 
0 degrees to 130 degrees, with pain anteriorly at the extreme of 
flexion.  The knee was stable to anterior, posterior, varus, and 
valgus stress.  Her anterior drawer, Lachman's, and pivot shift 
tests were symmetric with the contralateral side.  She had 
significant patellofemoral pain and crepitation, as well as pain 
at the inferior pull of her patella.  She had 4/5 strength in her 
quadriceps versus 5/5 on the opposite side.  She had no medial or 
lateral joint line tenderness and no effusion.  The diagnosis was 
left knee patellafemoral pain syndrome.  The range of motion 
measured was additionally limited by pain following repetitive 
use.  The examiner estimated that the range of motion was 
additionally limited as a 10 degree reduction in range of motion.  
X-rays performed in connection with the examination were 
negative.  

In August 2004, VA received a statement from the Veteran's sister 
regarding her left knee condition.  She stated, in pertinent 
part, that the Veteran experienced debilitating pain in the knee 
which caused her to be unable to walk and also affected her 
entire body.  That same month, a statement was received from the 
Veteran's teaching assistant, which indicated that she was aware 
of the pain the Veteran sustained due to her knee condition.  She 
related that she assisted the Veteran in her classroom and that 
one some days the Veteran was unable to stand to pass out 
assignments.  

In February 2005, the Veteran was seen at the Moore Orthopedic 
Clinic with left knee complaints.  She complained of giving way, 
swelling, and pain.  Physical examination revealed a small 
effusion of the left knee.  Range of motion was 0 degrees to 135 
degrees.  There was no varus/valgus, posterior or posterolateral 
laxity present.  She had tenderness anteriolaterally over the fat 
pad and lateral patellar facet.  Medial facet had more symptoms.  
McMurray's test reproduced anterior pain.  X-rays were 
essentially negative.  The impression was anteriolateral knee 
pain.  A MRI was scheduled and she was to be seen again in 3 to 4 
weeks after the completion of the MRI.  

In March 2005, a statement was submitted by the Veteran's 
daughter on behalf of her claim.  She stated that she was aware 
of the Veteran's constant knee pain which prevented her from 
doing normal tasks.  She also stated that the Veteran had knee 
pain so severe at times, that she had to put on her knee brace 
for her.  The Veteran had such severe pain that she would often 
have to go to bed because of the pain in her left knee.  

The Veteran underwent a VA examination in October 2005.  She 
complained of constant mild pain in the left knee with swelling.  
She denied stiffness, heat, or redness.  She related that her 
knee was unstable and that this had caused her to fall four times 
in the past year.  She denied locking, however, the knee was 
aggravated with walking more than 1/2 mile or standing more than 
15minutes.  Bending and weather changes caused severe pain that 
had a range of duration from one day up to two weeks.  The flare-
ups happened about 10 times per month and caused her to miss work 
about three days in the year of the examination.  She worked in 
accounting and billing and the knee condition affected her 
activities of daily living.  She lived in a two story home and 
contemplated selling her home and moving to a one story home.  

Physical examination of the left knee revealed pain free flexion 
of 60 degrees.  With pain, flexion was accomplished from 60 to 
90 degrees, actively.  Extension was accomplished to 0 degrees 
midline with no pain.  Passive range of motion of the left knee 
was accomplished to 100 degrees.  The range of motion was not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance following repetitive use on examination.  Examination 
of the left knee was stable without anterior and posterior 
drawers, varus or valgus laxity with stressing, or Lachman's.  
McMurray's test was negative.  There was no crepitus of the knee 
and no observed deformity or swelling or tenderness with 
palpation of the knee.  The diagnosis was anterior cruciate 
ligament strain.  

In December 2006, the Veteran was seen by VA complaining of 
having fallen two times in the past two weeks.  She complained of 
bilateral knee and hip pain which was positional.  The pain was 
worse with standing and she stated that the left knee gave away.  
Examination revealed the left hip and both knees were without 
redness, swelling, or deformity.  She had slight instability with 
maneuvers.  There was no edema.  X-ray findings of the left knee 
showed very minimal early osteophyte formation at its medial 
compartment, without significant compartmental height loss.  
There was no joint effusion seen.  She was seen a few days later 
in kinesiotherapy with a provisional diagnosis of DJD of the left 
knee and ACL of the left knee.  She had gait deviation and was 
scheduled for training in use of a forearm crutch to obtain 
weightbearing relief with left extremity ambulation.  After 
instruction, no further intervention was deemed necessary at the 
time.  

In May 2007, the Veteran was seen by VA in the emergency room 
with excruciating pain of the left knee, hip, and thigh of two 
weeks duration, which was getting worse.  She rated her pain in 
the left knee of 10/10.  She cried, indicating that she wanted 
them to cut whatever was in her knee out as she believed there 
was something in her knee.  She was eventually given a shot of 
Morphine which she stated made her knee feel better and she 
believed would allow her to sleep.  The assessment was 
questionable bursitis.  

The Veteran testified at a Travel Board hearing before the 
Undersigned in October 2007.  She testified that her original 
injury occurred in service in 1990 and it was a ACL deficiency of 
the left knee.  She stated that she had a knee brace and used a 
Canadian crutch.  She testified that she fell two times in 
December because of instability and she fell again in 
February and May 2007.  

Pursuant to the Board's December 2007 remand, the Veteran 
underwent a VA examination in January 2008.  She complained of 
left knee pain present all day every day with an average pain 
level of 8/10 in intensity.  Her symptoms tended to be worse on 
ambulation and she had occasional locking, instability, and 
swelling.  She denied flare-ups of the left knee joint.  
Aggravating factors included weather change, prolonged standing, 
prolonged sitting, lifting, and bending.  She had never had 
surgery on her knee.  She had several steroid injections of the 
left knee.  She had physical therapy and took medication for 
pain.  She stated that her occupation as a social worker was 
affected because she was unable to ambulate for long periods 
because of her left knee pain and she was not able to "get 
comfortable" in order to concentrate on tasks at hand because of 
her pain.  She also missed days of work and her activities of 
daily living were affected because her left knee was painful and 
stiff, and at times, prevented her from performing routine 
activities such as bathing and dressing herself.  She used a cane 
to assist in ambulation and a left knee brace.  

Physical examination revealed extension to 15 degrees and flexion 
to 45degrees.  The Veteran had very severe pain throughout the 
entire range of motion.  She was able to repetitively move her 
left knee through ranges of motion without change in her range of 
motion or level of pain.  The range of motion of the left knee 
was not additionally limited following repetitive use.  There was 
no joint warmth, effusion, erythema, or crepitus.  She had normal 
anterior drawer test, posterior drawer test, McMurray's, and 
Lachman's tests.  The knee was stable to valgus and varus 
stressing.  The knee was diffusely tender to palpation but it did 
not localize to any specific region.  There was no quadriceps 
atrophy to the left thigh from disuse.  Plain films of the left 
knee showed minimal osteophyte formation of the medial 
compartment and otherwise her joint spaces were well maintained 
without any other signs of degenerative disease or bony 
abnormalities.  The diagnosis was mild degenerative joint disease 
of the left knee.  

Referencing the Board's remand, the examiner noted that he was 
asked to evaluate the left knee, include a determination as to 
the presence of degenerative joint disease, and address any 
functional limitations due to pain, weakness, fatigability, and 
lack of endurance.  The examiner stated that the left knee was 
difficult to evaluate.  The Veteran had a left ACL tear while in 
service, but there was no documentation of an ACL tear in the 
record.  The Veteran stated that her left ACL did not involve 
reconstruction.  The examiner stated that at the time of her 
active duty, the Veteran was in her 20's and it would have been 
unheard of not to get an ACL reconstruction.  The examiner also 
stated that he did not find any signs of chronic degenerative 
disease.  The examination was without findings of crepitus, joint 
warmth, effusion, or other significant bony abnormality.  X-rays 
read as showing "minimal" osteophyte formation at the medial 
compartment but otherwise her joint spaces were maintained.  The 
examiner stated that it was not clear as to why the Veteran had 
such a severely limited range of motion of the left knee.  She 
had essentially normal x-rays and a normal examination other than 
range of motion and could only extend 15 degrees and maintain 
flexion of 45 degrees.  The examiner stated most patients with 
ACL tears did not have such severely limited range of motion or 
such chronic pain.  After having examined the Veteran and 
reviewing her x-rays, it was his opinion that he could not 
comfortably say that the 39 year old Veteran should not be able 
to work normally and should be in so much pain that she could not 
perform her activities of daily living so that she had to use a 
cane.  The examiner also stated that it was unusual as to why the 
Veteran did not have quadriceps atrophy in the left thigh because 
most patients who had chronic pain would develop atrophy from 
disuse.  

VA outpatient treatment records of October 2008 were associated 
with the claims folder.  She changed her primary care treatment 
to another clinic and reported for the first time for treatment.  
She ambulated into the room with a limp favoring her left knee.  
She removed her left knee brace for the examination.  She had 
crepitus of the left knee with pain on manipulation.  There was 
no left leg edema.  A consultation to physical therapy was made.  
Later that month, x-ray findings were reported which showed no 
left knee evidence of fracture or dislocation.  Bone 
mineralization was normal.  There was no joint effusion.  There 
was no evidence of chondrocalcinosis.  Patella sunrise view 
demonstrated extensive and significant patella lateralization 
with lateral patellar tilt without evidence of osteophyte 
formation.  The impression was significant lateral patellar tilt.  
Otherwise normal study.  She also was seen in the physical 
therapy clinic.  Range of motion of the left knee was 30 degrees 
to 75 degrees with compensatory movements.  She ambulated into 
the room without the use of an assistive device.  Antalgic gait 
pattern was noted.  There was no loss of balance.  She reported 
occasional falls (2 times).  The left knee locked and had giving 
way.  She used a straight cane to negotiate stairs at home.  She 
was instructed in the use of ice for pain management and swelling 
of the left knee.  

Pursuant to the Board's October 2008 remand, the Veteran 
underwent a VA examination in March 2009.  She complained of 
pain, stiffness, swelling, heat, and redness of the left knee.  
The pain in the left knee was primarily in the anterior 
parapatellar area of the knee and along the lateral aspect of the 
knee.  She stated that there was giving out which gave a feeling 
of weakness and she also felt she had limitation of motion in the 
knee with occasional swelling and occasional heat and redness.  
She also described buckling and giving out of the knee with a 
turning too fast motion.  She related episodes of "flare-ups" 
that she related to cold or rain and also to episodes of turning 
too fast.  This occurred three to four times a month and usually 
lasted from one to five days.  She previously used Motrin but 
developed an ulcer and presently used Tylenol with increased pain 
or went to the emergency room for a shot of Morphine.  She 
related 7/10 for average pain and 10/10 with flare-ups.  She also 
used heat and ice.  During flare-ups, she sometimes would just go 
to bed.  She had a cane.  She also had a walker that she used 
temporarily but did not use on a regular basis.  She also had a 
knee brace for her left knee.  She had no surgical procedures of 
the left knee.  There had been no dislocations of the left knee.  
She stated that she had been told she had arthritis but not any 
type of inflammatory arthritis.  She stated that she had not 
worked for approximately a year because of a combination of 
wanting to go back to school and because it was difficult for her 
to sit, stand, or walk at work for any period of time.  She 
stated that she was able to maintain her activities of daily 
living, but her husband had to sometimes put her shoes on for 
her.  She was unable to participate in any prolonged walking or 
running activities with her children.  

Physical examination revealed she walked with a limp favoring her 
left knee and tending to limp when putting weight on her right 
knee also.  She did walk with a heel-to-toe gait which appeared 
rhythmic and smooth.  The lower extremities were well aligned 
with no deformities about the lower leg, ankles, or feet.  There 
was no apparent atrophy of any muscle group and all muscle groups 
were functioning.  There was no major scarring of the left knee.  
There was mild hypermobility of the patella, with pressure 
shifting the patella, both medial and lateral in extension and 
flexion.  There appeared to be mild discomfort in the 
parapatellar area.  There was a suggestion of mild swelling in 
the parapatellar area of the left knee but no definite effusion 
was palpated.  There were no masses in the popliteal area.  There 
was full extension of the left knee.  Repetition both passively 
and actively showed no loss of motion but some discomfort in the 
last ten to fifteen degrees of extension with repetition.  She 
was able to obtain 95 degrees of flexion passively.  On 
repetitions of passive motion, flexion increased to 100 degrees.  
She complained of the last 20 degrees of flexion from the initial 
flexion and with repetitions.  Actively, she was able to 
accomplish 90 degrees of flexion with pain in the last 
20 degrees.  The limitation of motion in the left knee appeared 
to be due to pain.  

The examiner stated that the Veteran was difficult to examine 
passively and was constantly jerking the leg back and forth.  The 
left knee showed stable medial and lateral collateral ligaments 
in both full extension and 30 degrees of flexion.  The left knee 
showed less than 5mm anterior subluxation when testing with 
drawer's or Lachman's testing in both full extension, 30 degrees 
of flexion, and 90 degrees of flexion when the foot was 
stabilized although it was somewhat difficult to get her left 
knee to 90 degrees as she complained of discomfort when this was 
done.  There was no abnormal pivot shift.  There was less than 
5mm motion in the left knee with posterior drawer testifying.  
McMurray's testing was negative on examining both the medial and 
lateral menisci.   The diagnostic impression was probable 
patellofemoral tracking syndrome, left knee, moderate.  The 
examiner stated that he did not detect any significant 
instability to testing the anterior or posterior cruciate or the 
medial or collateral ligaments of the left knee.  

An April 2009 MRI was associated with this examination.  The MRI 
of the left knee revealed the osseous structures demonstrated no 
evidence of depressed fracture or bone marrow replacement 
process.  There was no evidence of bone contusion shown.  There 
was no osteochondral defect identified.  

The Veteran's left knee disability was rated under Diagnostic 
Code (DC) 5257 for recurrent subluxation or lateral instability.  

Under Diagnostic Code 5257, a 10 percent disability rating is 
warranted for slight recurrent subluxation or lateral 
instability; a 20 percent disability rating is warranted for 
moderate recurrent subluxation or lateral instability; and a 30 
percent disability rating is assigned for severe recurrent 
subluxation or lateral instability. 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  Subluxation of the patella is "incomplete or partial 
dislocation of the knee cap."  Rykhus v. Brown, 6 Vet. App. 354, 
358 (1993) (citing Dorland's Illustrated Medical Dictionary at 
1241, 1599 (27th edition 1988)).  Though the Veteran has 
complained of recurrent giving way of the knee throughout the 
appellate period, the December 2006 VA examination only showed 
slight instability on maneuvers.  The March 2009 VA examination 
showed less than 5mm of anterior subluxation.  Both findings of 
instability/subluxation were no more than slight in nature.  Such 
evidence weighs against the assignment of a higher (30 percent) 
rating under Diagnostic Code 5257.  

The General Counsel held in VAOPGCPREC 9-98 that a separate 
rating for arthritis could also be based on X-ray findings and 
painful motion under 38 C.F.R. § 4.59; see also Degmetich v. 
Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where additional 
disability is shown, a veteran rated under DC 5257 can also be 
compensated under DC 5003 and vice versa.  In addition, the 
General Counsel has also held that separate ratings may be 
granted based on limitation of flexion (DC 5260) and limitation 
of extension (DC 5261) of the same knee joint. VAOPGCPREC 09-04.

In VA examinations of December 2006 and January 2008, x-ray 
findings of minimal early osteophyte formation of the medial 
compartment were shown.  This is x-ray evidence of arthritis of 
the left knee.  

For the Veteran's left knee, under DC 5260, limitation of flexion 
to 60 degrees warrants a noncompensable rating; limitation to 
45 degrees warrants a 10 percent rating; limitation to 30 degrees 
warrants 20 percent; and limitation to 15 degrees warrants 30 
percent.  

Under DC 5261, limitation of extension to 5 degrees warrants a 
noncompensable rating, limitation to 10 degrees warrants a 10 
percent rating; limitation to 15 degrees warrants a 20 percent 
rating; limitation to 20 degrees warrants a 30 percent rating; 
limitation to 30 degrees warrants a 40 percent rating; and 
limitation to 45 degrees warrants a 50 percent rating.  

The normal range of motion for the knee is to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.

The January 2008 VA examination showed extension limited to 15 
degrees, and flexion limited to 45 degrees.  Those findings of 
limitation of motion, the most severe, warrant a 20 percent 
rating for extension and a 10 percent rating for flexion, and no 
more, in addition to her rating for ACL deficiency of the left 
knee.  

The Board acknowledges the Veteran's complaints of pain in her 
left knee, her limitation on standing, running, or walking.  It 
is also noted that the Veteran was given injections in the left 
knee for her pain.  The VA examiners clearly indicated that knee 
pain limited the Veteran's functional ability, and one examiner 
(July 2004) even related that the Veteran's pain limited the left 
knee motion by 10 degrees after repetitive use.  However, even 
considering pain, the evidence still does not show motion limited 
to more than 45 degrees of flexion or 15 degrees of extension, 
necessary to more nearly approximates the criteria for the next 
higher ratings.   

In conclusion, the Board finds that the Veteran's left knee ACL 
deficiency disability has not manifested symptomatology that more 
nearly approximates the criteria required for a rating in excess 
of 20 percent for extension or 10 percent under flexion under DC 
5260 or DC 5261.  

The Board has also considered the Veteran's statements that her 
left knee disability was worse.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39- 40 (1994); Gilbert 
v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to her through 
her senses. Layno, 6 Vet. App. at 470. The Board also recognizes 
the statements submitted by the Veteran's daughter, sister and 
teaching assistant regarding their personal knowledge of the 
Veteran's complaints.  However, none are competent to identify a 
specific level of disability of her ACL deficiency, left knee and 
DJD of the left knee, according to the appropriate diagnostic 
codes.  

Such competent evidence concerning the nature and extent of the 
Veteran's ACL deficiency left knee and the left knee DJD has been 
provided by the medical personnel who have examined her during 
the current appeal and who have rendered pertinent opinions in 
conjunction with the evaluations.  The medical findings address 
the criteria under which the disabilities are evaluated.  

As such, the Board finds these records to be more probative than 
the Veteran's subjective evidence of complaints of increased 
symptomatology. See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (interest in the outcome of a proceeding may affect the 
credibility of testimony).  In sum, after a careful review of the 
evidence of record, the Board finds that the benefit of the doubt 
rule is not applicable and the appeals are denied.  

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an increased 
rating. Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although 
the Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a case 
for extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).  

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2010), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards." 
Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service- connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).  

In this case, there is no evidence of marked interference with 
the Veteran's employment or frequent periods of hospitalization 
that indicate that referral for an extraschedular evaluation is 
warranted.  Specifically, during the appeal period, there is no 
evidence of hospitalization as a result of her aforementioned 
left knee disabilities and no documentation that either 
disability specifically affects her ability to be employed.  The 
Veteran asserted that her ability to work was affected by her 
left knee disability.  She stopped working during the pendency of 
this claim, indicating that her left knee affected her sitting, 
standing, or bending for any period of time.  However, although 
painful and stiff at times, the January 2008 VA examiner stated 
that the medical evidence of record did not show that the Veteran 
could not work normally or that her pain was of such severity to 
prevent her from her activities of daily living.  Of import also, 
is that the record shows that when the Veteran stopped working, 
she did so in December 2009 after she learned of her pregnancy 
and due to not only her knee disability but also due to her 
sciatica for which she is not service-connected.  

Moreover, the rating criteria reasonably describes the Veteran's 
disability level and symptomatology, and provides for higher 
ratings for additional or more severe symptoms than currently 
shown by the evidence.  Thus, her disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluation is, therefore, adequate.  Consequently, referral to 
the Under Secretary for Benefits or the Director, Compensation 
and Pension Service, under 38 C.F.R. § 3.321 is not warranted for 
her claimed service-connected ACL deficiency, left knee and DJD 
of the left knee increased ratings.  

In sum, the competent evidence does not show that the Veteran's 
symptomatology of her service-connected ACL deficiency, left knee 
warrants an increased rating for any period on appeal.  The 
Veteran's DJD of the left knee warrants no more than a separate 
20 percent rating for extension and a separate 10 percent rating 
for flexion.  

Service Connection 

The Veteran claims that she warrants service connection for her 
back disorder as she asserts that it caused by her service-
connected ACL deficiency, left knee.  

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110 
(West 2002).  Generally, the evidence must show:  
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 
381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. 
App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)). 

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
However, continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned. 38 C.F.R. 
§ 3.303(b).  Further, service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to current level of disability.  71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 Vet. 
App. 439 (1995), the new provisions amount to substantive changes 
to the manner in which 38 C.F.R. § 3.310 has been applied by VA 
in Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the claimant because it does not require the 
establishment of a baseline before an award of service connection 
may be made.  

In order to prevail on the issue of entitlement to secondary 
service connection, there must be: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) nexus evidence establishing a connection between the service-
connected disability and the current disability.  Wallin v. West, 
11 Vet. App. 509, 512 (1998).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has rejected the view that competent medical 
evidence is required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical diagnosis.  
Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331, 1335 (Fed. Cir. 2006).  

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant. By reasonable doubt is meant 
one which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim. 38 C.F.R. § 3.102 (2010).

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service medical records are devoid of findings, treatment, or 
diagnosis for a back disorder.  There is also no evidence 
establishing an etiological link between the Veteran's active 
service and her current back disability.  Entitlement to service 
connection for low back disability on a direct basis (38 C.F.R. 
§ 3.303) is therefore not warranted.  

The Veteran does not argue the contrary.  Rather, she asserts 
that she has a back disorder due to her service-connected left 
knee disability.  

A review of the claims file shows that the Veteran was seen at 
Doctor's Care in June 2005.  She stated that she had back pain 
since Saturday.  She also related that she had no history of 
trauma and no neurological symptoms.  She had pain and spasms in 
the left trapezius.  She was taking Aleve for the pain.  Physical 
examination revealed full range of motion and full strength.  The 
assessment was left trapezius strain.  She was provided Vicodin 
for pain and referred for physical therapy.  

Treatment notes from Millwood Chiropractor from February 2007 to 
March 2007 were obtained and associated with the claims folder.  
These records show treatment for hip pain, neck, back, and left 
knee pain.  None of the treatment records show any relationship 
between the Veteran's back and her service-connected left knee 
disability.  

In July 2007, the Veteran was seen in the VA gynecology clinic 
for a pregnancy consultation.  She had questions about getting 
pregnant.  It was noted that the Veteran provided a history of 
injuring her knee many years ago and having developed problems 
with crystal deposits in her knee as well as sciatica in the left 
hip and back pain as a result of a gait disturbance from the knee 
injury.  The examiner discussed her ability to get pregnant.  No 
findings were made with regard to the Veteran's knee or back.  

The Veteran underwent a VA examination in January 2008.  She 
stated that her lumbar spine pain began in the 1990s and the pain 
had been slow and gradual since that time.  She related the onset 
of the back condition because of knee condition she previously 
had that led to her having an altered gait and therefore, low 
back pain.  She stated that she never had any specific injuries 
to her low back including during her active service time.  She 
related that her occupation was affected as a social worker 
because she was not able to ambulate for long periods of time 
because of her knee and back pain.  She stated that she was 
unable to get comfortable in order to concentrate on the tasks at 
hand and her left knee was so painful and stiff at times, she 
could not perform activities like dressing and bathing herself.  
She used a cane to aid in ambulation.  The Veteran was examined 
and the examiner reviewed her claims file.  It was the examiner's 
opinion that the Veteran's current low back disorder was less 
likely than not related to her active duty service.  The examiner 
stated that he did not believe that the Veteran's left knee 
disability was severe enough to lead to gait abnormalities and 
therefore, back pain.  There was no record of low back pain or 
injuries in service.  Her x-rays of the back were normal.  

Pursuant to the Board's October 2008 remand, the Veteran 
underwent additional VA examination in March 2009.  The Veteran 
related her back pain to 1994 and she related the discomfort to 
her left knee.  She related that the pain had worsened over the 
years.  There had been no surgery or myelogram of the back.  On 
physical examination, the Veteran was first noted to have a limp 
favoring the left knee.  However, she also had a tendency to limp 
putting weight on the right knee.  She walked with a rhythmic and 
smooth heel-and-toe gait.  The lower extremities were aligned 
with no deformities around the knee or lower legs.  There were 
also no abnormalities about the ankles or feet.  She walked into 
the room with a mild limp favoring the left leg.  Limitation of 
motion of the back appeared to be predominately due to pain 
though with forward flexion, she did complain of some feeling of 
weakness or fatigue of the back muscles.  There were no obvious 
muscle spasms though there was some appearance of guarding with 
repetitions of motion.  The pertinent impression was chronic 
lumbosacral strain with no documented radicular component.  The 
examiner opined that the Veteran's back disorder was a chronic 
lumbosacral strain and that the back condition was less likely as 
not caused by or a result of the left knee condition.  The 
examiner stated that after his review of the claims folder and 
records of VA hospitals or the examination results, he did not 
find the left knee condition of such severity as to precipitate 
or aggravate a back condition.  He stated that the back condition 
was a mild to moderate chronic low back strain that was possibly 
accentuated by lack of activity or home therapy.  The Veteran's 
lumbosacral spine x-rays were negative.  

Based on the evidence of record, the claim for service connection 
for a back disorder, secondary to the Veteran's left knee 
disability must fail.  As detailed above in order to establish 
service connection for a claimed disability on a secondary basis, 
there must be: (1) medical evidence of a current disability; (2) 
a service-connected disability; and (3) evidence of a nexus 
between the service-connected disease or injury and the current 
disability.  See Wallin, supra.  

As to Wallin element (1), the medical evidence of record 
demonstrates that the Veteran is currently diagnosed with chronic 
lumbosacral strain.  With respect to Wallin element (2), it is 
undisputed that the Veteran is currently service-connected for a 
left knee disability.  Turning to crucial Wallin element (3), the 
March 2009 VA examiner addressed the issue of medical nexus.  
Specifically, the VA examiner indicated that it is less likely 
than not (less than a 50:50 possibility) the Veteran's chronic 
lumbosacral spine strain was caused or the result of his service-
connected left knee ACL deficiency.  He opined that the Veteran's 
left knee disability was not of such a severity to be able to 
precipitate or aggravate her back disorder.  

In rendering a decision on appeal, the Board must also analyze 
the credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Board is not required to accept an appellant's uncorroborated 
account of active service experiences.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991). 

Lay evidence may be competent to establish medical etiology or 
nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009), but see Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) 
("VA must consider lay evidence but may give it whatever weight 
it concludes the evidence is entitled to" and a mere conclusory 
generalized lay statement that a service event or illness caused 
the claimant's current condition is insufficient to require the 
Secretary to provide an examination).  Although the Veteran is 
competent to report that noticed/observed/experienced back pain 
after her service-connected left knee disorder started to alter 
her gait, the Board must still weigh her lay statements against 
the medical evidence of record.  Layno v. Brown, 6 Vet. App. at 
465.  The Board does not find her statements concerning the 
etiology of her claimed back disorder to be credible, as they are 
inconsistent with probative and objective medical evidence of 
record which show that her claimed back disorder was not caused 
by or worsened by her service-connected left knee disability.  
Further, the one note of record which discusses a gait 
disturbance was provided by a gynecologist who was repeating the 
statement of etiology provided by the Veteran.  A history 
recorded by a medical professional without enhancement by the 
medical professional, does not constitute a medical opinion in 
support of the claim. LeShore v. Brown, 8 Vet. App. 406 (1995).

However, the Board finds that the negative VA professional 
opinions outweigh her lay observations.  The January 2008 and 
March 2009 medical opinions included a physical examination of 
the Veteran, a review of the record, and provided rationale for 
the negative findings.  The Board finds this evidence, 
particularly the March 2009 and April 2009 addendum, to carry 
significant probative value.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008) (the probative value of a medical opinion 
comes from when it is the factually accurate, fully articulated, 
and sound reasoning for the conclusion).  This evidence outweighs 
the lay opinion/history of the Veteran.

Thus, as a nexus between the Veteran's claimed back disorder and 
her service-connected left knee disability has not been 
established, either through medical evidence or her statements, 
Wallin element (3), medical nexus, has not been satisfied, and 
the claim fails on this basis.  

For the foregoing reasons, the claim for service connection for a 
chronic lumbosacral strain must be denied.  In arriving at the 
decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As 
such, the appeal is denied.  


ORDER

An increased rating for ACL deficiency, left knee is denied.  

A separate 10 percent rating, and no more, for DJD of the left 
knee (limited flexion) is granted, subject to the controlling 
regulations governing the payment of monetary benefits.

A separate 20 percent rating, and no more, for DJD of the left 
knee (limited extension) is granted, subject to the controlling 
regulations governing the payment of monetary benefits.

Service connection for a back disorder, claimed as secondary to 
the Veteran's service-connected left knee disability is denied.


REMAND

The Veteran asserts that she is unable to work as a result of her 
service-connected ACL deficiency, left knee.  She has also 
requested that she be considered for a total rating based on 
individual unemployability (TDIU) and she has submitted an 
application for the same.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of 
Appeals for Veterans Claims (Court) held that a claim for a TDIU 
is part of an increased rating claim when such claim is expressly 
raised by the Veteran or reasonably raised by the record.  The 
Court further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU will 
be considered part and parcel of the claim for benefits for the 
underlying disability.  Id.   Because the evidence in this case 
alleges that the Veteran is unable to work due to her left knee 
disability, and the Veteran has submitted a claim for such, the 
Board finds that the issue of TDIU has been expressly raised by 
the record and is, thus, properly before the Board by virtue of 
her increased-rating claim pursuant to Rice.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice of the law and 
regulations pertaining to a claim for a total 
disability evaluation based on individual 
unemployability.  Give her sufficient time to 
respond.

2.  Schedule the Veteran for an appropriate 
examination to evaluate the effects of his 
service-connected disabilities on his ability 
to obtain substantially gainful employment.  
The examiner should be provided with the 
claims file for review in conjunction with 
the examination.

The examiner is requested to offer an opinion 
as to whether the Veteran's service-connected 
disabilities (left knee disability and 
gastric ulcers) are in and of themselves so 
severe as to preclude substantially gainful 
employment.

The examiner should not base an opinion 
solely upon demonstrated difficulty in 
obtaining employment in one particular field, 
which could also potentially be due to 
external bases such as economic factors, but 
rather to all reasonably available sources of 
employment under the circumstances.  See 
Ferraro v. Derwinski, 1 Vet. App. 326, 331- 
332 (1991).

All opinions provided must be thoroughly 
explained, and an adequate rationale for any 
conclusions reached should be provided.  If 
any requested opinion cannot be provided 
without resort to speculation, the examiner 
should so state and explain why an opinion 
cannot be provided without resort to 
speculation.

3.  Adjudicate the issue of TDIU, based on 
the entirety of the evidence.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, she and her 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


